In view of the decision on motion No. 1013 (ante, p. 895), decided herewith, the appeal is dismissed, without costs. (Appeal No. 2.) In view of the decision on motion No. 1014 (ante, p. 895), decided herewith, the appeal is dismissed, without costs. (Appeal No. 3.) In a stockholder’s derivative action, the motion of the plaintiff for leave to serve a second amended complaint was granted, without costs or terms. Order, in so far as an appeal is taken therefrom, affirmed, with ten dollars costs and disbursements, with leave to appellants to answer within ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Young, Hagarty, Adel and Taylor, JJ., concur.